EXHIBIT EMPLOYMENT AGREEMENT THIS AGREEMENT entered into as of January 15, 2008 and effective as of January 15, 2008 (the "Effective Date") by and between Advanced Medical Isotopes Corporation (AMIC) or its successors and/or assignees, (hereinafter called the "Company") and Dr. Fu-Min Su, an individual residing at 1070 Pleasant View Road #105, Middleton, WI 53562, called the "Executive"). WITNESSETH: WHEREAS, the Company and the Executive desire to enter into an employment agreement to establish the rights and obligations of the Executive and the Company in such employment relationship; WHEREAS, the terms of this Agreement have been approved by the Chief Executive Officer and the President of the Company; NOW, THEREFORE, and in consideration of the mutual covenants herein contained, the Company and the Executive hereby mutually agree as follows: 1.Employment and Duties. The Company hereby employs the Executive and the Executive hereby accepts employment with the Company upon the terms and conditions hereinafter set forth. The Executive shall serve the Company as its Radiochemistry Manager. In such capacity, the Executive shall report directly to the Company's General Manager (Mr. James Madsen) and the Executive shall have all powers, duties, and obligations as are normally associated with such position as described in Exhibit I. The Executive shall further perform such other duties related to the business of the Company as may from time to time be reasonably requested of him by the GM or other senior Corporate Officers. The Executive shall devote all of his/her skills, time and attention solely and exclusively to said position and in furtherance of the business and interests of the Company except for: (a)time spent in managing his personal, financial and legal affairs and serving on corporate, civic or charitable boards or committees, in each case only if and to the extent not substantially interfering with the performance of his responsibilities to the Company, and: (b)periods of vacation to which he is entitled. Executive shall promptly notify the Company of his/her election or appointment to any corporate, civic or charitable boards or committees on or after the date of this Agreement. 2.Term of Employment. The termof employment (the "Term") shall begin on the Effective Date and shall expire on the fifth anniversary of the Effective Date, subject, however, to prior termination, as herein provided. 1 3.Base Salary. The Executive shall receive a monthly salary of $7,500 beginning upon reporting for work. The initial base salary shall be reviewed at the first six month anniversary from the Effective Date and then annually thereafter from the Effective Date. Adjustments shall be made at the discretion of the CEO and upon Board of Directors approval considering the performance of the company and contributions of the Executive. In the event the Company increases the Executive's initial Base Salary, the amount of the initial Base Salary, together with any increase(s), shall be his/her Base Salary. The Base Salary shall be payable in equal installments, in accordance with the Company's regular payroll practices. 4.Bonus. Within forty five (45) days of the close of each half of the Company's fiscal year, during which Executive is employed by the Company, the Executive shall be eligible to receive bonus payments ("Bonus") under the bonus plan established by the CEO and Board of Directors for the Executive. These bonuses are to be paid when cash flow allows or equity is raised in the amount that these Executive bonuses may be paid without hurting the growth of the company. The Bonus structure is described in Exhibit II The actual amount of the Bonus shall be determined based on performance goals established and agreed to by the Executive and by the CEO, within the first ninety (90) days of each fiscal year and the same shall be provided in writing to the Executive promptly thereafter, see Exhibit III. 5.Fringe Benefits. The Company health and medical programs are currently under development and not available at this time. However, the company intends that such programs will be made part of each regular employee's standard employment package. The Executive shall be offered full participation in such company plans when available in accordance with the normal participation rules when the plan is available and developed. 6.Stock Options. Executive shall be eligible for all Executive Stock Option Plans that are available to other Executives. The Board of Directors will be responsible for the general employee Stock Option Plans annually. 2 7.Provision of Directors and Officers Insurance. N/A 8.
